Citation Nr: 1518994	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Bliven, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to September 1994.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from an May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, that denied the Veteran's claim for TDIU.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the competent evidence shows that the Veteran's service-connected disabilities, collectively, preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2014).

The Veteran has been awarded service connection for a psychiatric disability rated 70 percent, degenerative disc disease of the lumbar spine rated 40 percent, a left shoulder disability rated 20 percent, tinnitus rated 10 percent, and a right ankle disability rated 10 percent.  His combined service-connected disability rating is 90 percent.  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation. 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A March 2009 Vocational Rehabilitation Counselor report shows that the Veteran reported an impairment of employability due to service-connected low back, left shoulder, and right ankle disabilities.  He reported that his maximum sitting and standing tolerance was 45 minutes.  He estimated that he was able to walk three hundred to six hundred feet with a twenty pound lifting maximum.  The Veteran also noted that he was limited in his ability to stoop, pull, twist, and crawl.  His right ankle impacted his ability to walk and kneel.  His shoulder condition limited his overhead reach and lifting.  The counselor noted that due to those physical limitations, the Veteran had an impairment of employability.  The counselor also reported that the Veteran had not overcome the effects of his physical limitations as his past work history was comprised of physically demanding work.  Also noted was that the Veteran was not currently employed, as he had to leave his last employer due to physically demanding work, despite being granted physical accommodation.  The counselor concluded that the Veteran lacked reasonable developed skills with which to secure employment that would not aggravate his service-connected disabilities.  The Veteran was found to have a serious employment handicap and therefore was entitled to VA vocational rehabilitation services.  

In March 2011, the Veteran filed an application for increased compensation based on unemployability.  The Veteran reported that he left a drywall employer because of back pain.  He reported that he could not work any longer due to physical restrictions.  He also reported that he had started school to further his career, but class lengths aggravated his back and larger class sizes triggered PTSD.  

An April 2011 VA general medical examination report noted that the impairments of the service connected low back disability, right ankle disability, and left shoulder disability would not have any impact on the Veteran's standing, walking, bending, pushing, pulling, lifting, or carrying items overhead.  The examiner opined that there was no objective evidence to suggest any impact on his ability to sit, drive, communicate, follow instructions, remember, concentrate, and interact with clients and or other sedentary occupational or social activities.  

An April 2011 response from one of the Veteran's former employers showed he had worked on a part-time basis for a pest control company from May 2009 to August 2009.  The employer reported that the position was not labor intensive with no heavy lifting involve and therefore, no need for concessions.  It was reported that the Veteran quit to attend school.  

A May 2011 VA mental health examination shows that after a review of the Veteran claims file and physical examination, that the Veteran was diagnosed with PTSD with a GAF of 55 to 60.  The examiner reported that the Veteran's PTSD caused reduced reliability and productivity with regards to his occupational and social functioning.  The Veteran attributed most of his work limitations to increased difficulties with physical problems.  He was found to be intellectually capable and should be able to understand, remember, and carry out detailed and simple directions under low-stress condtions.  The Veteran was found to be limited to work that required interactions with no more than one or two people at a time.  The Veteran reported anxiety and apprehensiveness in dealing with groups of people.  The examiner reported that he appeared to have some difficulty with distractibility secondary to hypervigilance as in classroom settings, which interfered with note taking.  The Veteran reported that he always sat in the back of the class, which made it more difficult to hear lectures.  He reported apprehensiveness when sitting in large groups.  The Veteran was found to be able to complete simple task in a timely manner without a great deal of supervision.  The examiner found that while he was limited in his ability to work, he did not appear incapable of all types of employment.  However, the examiner indicated that the opinion with regard to the Veteran's employability did not consider or account for physical disabilities as they were outside the examiner's expertise.  

A May 2011 request for employment information form completed by the Veteran's former employer showed that he was employed from March 2004 to January 2009 with a dry wall and construction company.  The employer noted that a modification was made for the Veteran that consisted of physical expectations depending on his ability to perform.  The employer also noted that the Veteran's late arrivals due to physical limitations were also tolerated.  The reason for termination of employment was noted as a mutual decision due to the Veteran no longer being able to perform the type of work.  

A June 2012 Disability Benefits Questionnaire (DBQ) for PTSD noted that the Veteran's psychiatric disability caused occupational and social impairment with reduced reliability and productivity.  The Veteran was noted to be enrolled in college and completed all his course work with a grade point average of 3.2.  The examiner noted that the opinion provided with regard to unemployability concerned the Veteran's psychiatric condition only and did not account for physical impairments.  The examiner reported that the Veteran appeared to be intellectually capable and had well developed verbal skills.  He was able to communicate adequately with others in the workplace.  It was noted that the Veteran had reduced stress tolerance and the impact of even minor stress caused him to become irritable.  The examiner suggested that he would do the best at work which required only brief and superficial contact with others.  His concentration was noted to be variable but would be adequate for the timely completion of simple tasks without the need for a great deal of supervision.  Due to the Veteran's reduced ability to cope with stress, he would do the best at work where he needed not to set goals, make numerous decisions, or respond to frequent changes in the workplace.  The Veteran reported that his inability to engage or sustain employment was also due to his multiple physical problems.  The examiner then opined that based on the Veteran's PTSD symptoms only, his ability to engage in work would be limited, but not to a degree that would preclude all types of employment.  

A June 2012 DBQ concerning the Veteran's service connected shoulder, low back, and ankle, showed that the examiner opined that each of those disabilities considered separately did not affect his ability to perform sedentary tasks associated with employment to include sitting, standing, bending, lifting, driving, or operating machinery.  The examiner also opined that the Veteran was able to complete gainful employment as he could complete simple task in a timely manner without the need for inordinate supervision and related well enough to others to complete simple tasks.

An April 2013 Mental Residual Functional Capacity Questionnaire completed by Dr. M.K., noted that the Veteran had been under the doctor's care since September 2010.  The Veteran was diagnosed with PTSD, bipolar disorder, and general anxiety disorder.  Medications were noted not to cause any side effects that could impact employment.  The Veteran's psychiatric disability was noted to affect his abilities needed to do semiskilled and skilled work in areas of setting realistic goals or making plans independently of others or dealing with stress of semiskilled work less than 70 percent of a normal workday or workweek.  Dr. M.K., reported that the Veteran's psychiatric impairments would cause him to miss at least three days of work per week due to symptoms or treatments.

A March 2013 Mental Residual Functional Capacity Questionnaire completed by a social worker noted that the Veteran's impairments would cause the Veteran to miss more than four days from work.  The social worker noted that the Veteran was in a consistent level of body pain that interrupted and adversely affected his lifestyle and functional behavior.  Therefore, for the Veteran to work at a full time basis for a prolonged period of time would not be conducive to his mental health.  

A November 2013 VA mental health examination report shows that the VA examiner diagnosed the Veteran with PTSD with depression and a GAF score of 45.  With regard to employability, the examiner noted that the Veteran was experiencing fairly significant depression.  The depression was noted to be a function of the Veteran's PTSD and not a separate clinical entity.  The Veteran's psychiatric symptoms would limit his ability to engage in work activities.  The Veteran was noted to have reduced concentration secondary to his ability to engage in work activities.  He was easily distracted by others.  The examiner reported that the Veteran would need employment in work settings where he would have no more than very brief and superficial contact with others.  He had problems with irritability which would also impact his social functioning.  The Veteran had sleep problems leading to day time fatigue which would interfere with his work place.  He was intellectually capable as reflected by his completion of an associate degree, but at times his reduced concentration would impact his ability to remember and carry out detailed simple directions.  His judgement was intact, but under stress he would likely behave in an impulsive manner.  The examiner reported that the Veteran would become anxious around others which would limit his ability to communicate with others.  The examiner finally noted that the Veteran would be limited to simple, repetitive, low skilled work.  The examiner acknowledged that the Veteran reported that he had medical problems that further impacted his ability to work, but would need to be further assessed through medical review.  

A November 2013 VA examination report concerning the Veteran's ability to perform sedentary and non-sedentary tasks with employment shows that the VA examiner considered all of the Veteran's service connected musculoskeletal disabilities.  The examiner opined that the Veteran's disabilities would not cause difficulty with prolonged weight bearing activities including standing, walking, or bending.  The Veteran would more likely than not have difficulty with and there was no evidence to suggest any impact on his ability to sit, drive, communicate, operate office machines such as a computer, follow instructions, remember, concentrate, interact with co-workers and clients in a sedentary social/occupational activity.  The Board notes that the examiner considered each of the Veteran's disabilities separate from one another and did not opine on the combined effects of the back disability, shoulder disability, and ankle disability on his employability.  

An April 2014 employability assessment report completed by M.S. MS, CRC, LPC, a certified counselor shows that medical, occupational, and vocation evidence was reviewed.  The counselor noted the Veteran's disability background and citied to previous musculoskeletal and mental assessments.  The counselor reported that considering the medical evidence and the Veteran's reports, that it did not appear that he had any residual transferable skills for other work activity.  Transferable skills were defined as those occupationally significant characteristics not directly affected or eliminated by the individual's physical, mental, or emotional disabilities.  The counselor noted the Veteran's skills prior to his disabilities and after, and concluded that the skills the Veteran's possessed were no longer able to be implemented in the labor market due to his disabilities.  The counselor noted previous employment assessments completed by social workers and the VA vocational rehabilitation counselor all indicated the Veteran's impairment to employment.  Finally, the counselor opined that the Veteran had numerous physical and mental limitations that had permanently impacted his ability to work and earn a living.  It was not believed that the Veteran had a reasonable prospect of physically and mentally performing regular employment.  

In July 2014, the Veteran testified before the undersigned Veteran's Law Judge regarding the combined impact of his musculoskeletal disabilities and psychiatric disability had on employability.  He testified regarding his successfully efforts to complete his course work for an associate degree, but noted many difficulties he encountered.  Those included special accommodations for his physical disabilities such as comfortable chairs for classes and also for his psychiatric disability, by having to sit in the back of class due to stress from large crowds.  He also testified to sleeping difficulties and pain due to PTSD and the back disability that made it difficult for him to work a 40-hour a week job.  

The Board finds that competent and probative medical evidence tends to supports the Veteran's lay statements that his service-connected disabilities, acting together, preclude substantially gainful employment.  Significantly, the April 2014 private employment assessment report, is the only opinion on file that addresses the cumulative impact of both of the Veteran's musculoskeletal and psychiatric service-connected disabilities, supports the claim.  Although the record includes some negative opinions on the unemployability, those opinions are related only to the effects of specific individual disabilities.  In contrast, the 2014 private opinion addressed the collective impact of the Veteran's service-connected disabilities on employability.  The Board also notes that the March 2009 VA vocational rehabilitation counselor report indicated that the Veteran's musculoskeletal service-connected disabilities impaired the Veteran ability to obtain employment.  It is also noted that the Veteran attempted vocational rehabilitation, successfully earning an associate degree, but has still been unable to obtain gainful employment due to his service-connected disabilities.  Most persuasive, is the recent May 2014 private employment assessment by M.S., because that opinion clearly was based on full consideration of the evidence of record, including the Veteran's documented employment and medical histories, his assertions, numerous VA examination reports, and it was not directly contradicted by any other opinion addressing the collective impact of both of the Veteran's physical and mental service-connected disabilities.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the claimant.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


